Title: To James Madison from William McKinley, 16 November 1809
From: McKinley, William
To: Madison, James


Dear Sir,
West Liberty 16 Novr. 1809
Had I Known on the 13th of Septr last when I wrote in favour of Thos. Keneday of Pittsburgh that he was an Aliean, my name would not have been on the list, and now begg leave to withdraw it.
By accident a few days Since I fill in company with Said Keneday, he Says that he was a Scot, in the British Servise, and on account of his attachment to the republican System, resigned and came to these United States about two years Since.
Permit me to say that it is a wast of Public money to continue, Pittsburgh, Charles town, Marietta, Cencinatti, Lewisville, and Sumdrie other places on the ohio, Ports of Entrie, there is no Kind of use for them that I can see.
Enclosed is a Copy of my answer to C Hamond & Co. Accept my best Respects
Willm. McKinley
